 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID SABINO QUAIR, III,                            Case No. 1:20-cv-00395-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE TO
13           v.                                          ACTION
14   SANTURO, et al.,                                    FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING PLAINTIFF’S MOTION
15                       Defendants.                     FOR LEAVE TO PROCEED IN FORMA
                                                         PAUPERIS BE DENIED
16
                                                         (ECF No. 7)
17
                                                         FOURTEEN (14) DAY DEADLINE
18

19           Plaintiff David Sabino Quair, III (“Plaintiff”) is a state prisoner proceeding pro se in this

20   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on March 12, 2020,

21   in the Sacramento Division of the United States District Court for the Eastern District of

22   California. (ECF No. 1.) This action was transferred to the Fresno Division on March 18, 2020.

23   (ECF No. 3.) On March 19, 2020, the Court ordered Plaintiff to submit a completed application

24   to proceed in forma pauperis or pay the filing fee to proceed with this action. (ECF No. 5.)

25   Currently before the Court is Plaintiff’s motion to proceed in forma pauperis, filed April 6, 2020.

26   (ECF No. 7.)

27           Plaintiff is subject to 28 U.S.C. § 1915(g), which provides that “[i]n no event shall a

28   prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more prior
                                                        1
 1   occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

 2   the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

 3   a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious

 4   physical injury.” 1

 5            The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy

 6   the imminent danger exception to section 1915(g). 2 Andrews v. Cervantes, 493 F.3d 1047,

 7   1053−55 (9th Cir. 2007). Plaintiff raises claims regarding denial of access to courts, disciplinary

 8   proceedings, excessive force by an officer, threat to safety, medical care, and retaliation. (ECF

 9   No. 1.) All of the named defendants are employees of North Kern State Prison in Delano,

10   California. However, at the time the complaint was filed, Plaintiff was housed at California

11   Men’s Colony in San Luis Obispo, California. Therefore, Plaintiff has failed to allege that he was

12   in any imminent danger of serious physical injury at the time the complaint was filed, because he

13   is no longer housed at the institution where the violations allegedly occurred. Plaintiff has not

14   satisfied the exception from the three strikes bar under 28 U.S.C. § 1915(g), and Plaintiff must

15   pay the $400.00 filing fee if he wishes to litigate this action.

16            Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

17   District Judge to this action.

18   ///

19
     1
               The Court notes that Plaintiff claims to have filed more than fifty lawsuits while incarcerated. (ECF No. 1,
20   p. 2.) The Court also takes judicial notice of the following United States District Court Cases: (1) Quair v. CDCR –
     Office of Internal Affairs, Case No. 3:19-cv-03136-JD (N.D. Cal.) (dismissed November 6, 2019, for failure to state a
21   claim following failure to file an amended complaint in response to a screening order dismissing complaint for failure
     to state a claim); (2) Quair v. Garratt, Case No. 3:19-cv-08420-JD (N.D. Cal.) (dismissed January 23, 2020, as
22   duplicative of pending habeas case, where bar was apparent on face of complaint and complaint sought only
     damages); (3) Quair v. United States Dist. Ct., Case No. 8:19-cv-02392-JLS-DFM (C.D. Cal.) (dismissed February
23   28, 2020, as frivolous); and (4) Quair v. San Mateo Cty. Jail, Case No. 3:19-cv-08421-JD (N.D. Cal.) (dismissed
     March 9, 2020, for failure to state a claim).
24             The Court also takes judicial notice of the following United States Court of Appeals case: Quair v. Fuller,
     Case No. 19-16522 (9th Cir.) (dismissed November 20, 2019, as frivolous).
               See Harris v. Mangum, 863 F.3d 1133, 1142 (9th Cir. 2017) (“[W]hen we review a dismissal to determine
25   whether it counts as a strike, the style of the dismissal or the procedural posture is immaterial. Instead, the central
     question is whether the dismissal rang the PLRA bells of frivolous, malicious, or failure to state a claim.”) (citing El-
26   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)) (internal quotations omitted); Washington v. L.A. Cty.
     Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th Cir. 2016) (a dismissal as Heck-barred may count as a strike if the Heck
27   bar is apparent on the face of the complaint and the case seeks only damages as opposed to injunctive relief).

28   2
              The Court expresses no opinion on the merits of Plaintiff’s claims.
                                                                2
 1          Further, it is HEREBY RECOMMENDED that:

 2          1. The motion to proceed in forma pauperis (ECF No. 7) be DENIED, pursuant to 28

 3               U.S.C. § 1915(g); and

 4          2. Plaintiff be ORDERED to pay the $400 initial filing fee in full to proceed with this

 5               action.

 6          These Findings and Recommendations will be submitted to the United States District

 7   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 8   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

 9   file written objections with the court. The document should be captioned “Objections to

10   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that the failure to file

11   objections within the specified time may result in the waiver of the “right to challenge the

12   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

13   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:     April 8, 2020                              /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
